Citation Nr: 1711444	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-15 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability evaluation for Non-Hodgkin's lymphoma (NHL).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois, which, granted service connection for NHL and assigned a noncompensable rating, effective March 23, 2005.  

This matter was before the Board in October 2014, at which time it was remanded for a VA examination to determine if the Veteran's NHL was active and if there were any residuals of NHL.  In a rating decision dated in January 2015, the RO granted service connection for hypothyroidism as secondary to service connected NHL.  

In February 2016, the Board denied an initial compensable evaluation for NHL.  The Veteran appealed and in October 2016 the parties agreed to a Joint Motion for Partial Remand that vacated and remanded the Board's decision which denied entitlement to an initial compensable disability evaluation for NHL.  The clerk of the Court of Appeals for Veterans Claims granted the joint motion in a November 2016 Order.  


FINDING OF FACT

The evidence shows that the Veteran's non-Hodgkin's lymphoma is active.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.117, Diagnostic Code 7715 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants a 100 percent rating for non-Hodgkin's lymphoma.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify is necessary.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).    


Rating Criteria 

The Veteran's non-Hodgkin's lymphoma is rated under Diagnostic Code 7715, which allows for a 100 percent rating "[w]ith active disease or during a treatment phase."  38 C.F.R. § 4.117 (2016).  

There is no lesser rating under Diagnostic Code 7715 and any residual disability is rated separately.  The 100 percent rating will continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon any examination shall be subject to the reduction procedures set forth in 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability is rated on residuals.  See 38 C.F.R. § 4.117, Note (2016).  

Factual Background and Analysis

The RO, in the March 2009 rating decision, assigned the Veteran's NHL an initial noncompensable rating, effective March 23, 2005.  

The Veteran was diagnosed with NHL in 1993 and received radiation to the left cervical area.  In January 2007 a biopsy of a left renal mass was performed.  During the procedure, the surgeon submitted abnormal lymph nodes and several of the lymph nodes were positive for small lymphocytic lymphoma.  See 10/19/2009, VBMS, Medical Treatment Record- Non-Government Facility, p. 40; 02/04/2015, VBMS, Medical Treatment Record- Non-Government Facility.  

From 2005-2014, the Veteran's treatment records reflect that the Veteran's NHL was in remission.  See 02/11/2009, VBMS, Medical Treatment Record- Government Facility, p. 4; 02/28/2011, VBMS, Medical Treatment Record- Non-Government Facility, p. 13; 08/23/2014 ,VBMS, Medical Treatment Record- Non-Government Facility, p. 8. 

The Veteran was afforded a VA examination in February 2011.  The examiner stated that the Veteran was not followed by VAMC-IC for NHL and that all of the PCP notes list NHL as a past medical condition.  Accordingly, the examiner opined that the Veteran's NHL was in remission and under observation.  

The Veteran underwent a VA examination in September 2014.  The examiner reviewed the Veteran's medical records and opined that the Veteran's NHL was active and not in remission.  Specifically, the examiner referenced the biopsy performed in January 2007, which revealed that several of the lymph nodes were positive for small lymphocytic lymphoma.  The examiner concluded that the Veteran was not free of any lymphatic malignancy and although the type of lymphoma was indolent in nature he was not in remission.   The examiner indicated that the Veteran was currently undergoing treatment for NHL.  

A review of the record and telephone interview with the Veteran was performed by a VA physician in December 2014.  The physician opined that the Veteran's NHL was active and he was receiving "watchful waiting" treatment.  The physician indicated that although the term "no evidence of recurrence" is used in the Veteran's medical records, lymphocytic lymphoma is an indolent disease that is not curable and is currently present in the Veteran's body.  The Veteran has had no treatment since 1993 and lymphoma has been identified since that time in 1996 and again in 2007.  The physician indicated that clinically one can say that the Veteran is "in remission" given that he does not warrant treatment at that time but he has lymphoma present in his body.  Accordingly, the VA physician concluded that medically it is at least as likely as not that the Veteran still has active lymphocytic lymphoma (non-Hodgkin's lymphoma).  

The Veteran's treating oncologist, Dr. A.A., submitted statements in November 2014 and September 2016.  Dr. A.A. indicated that the Veteran has been observed since 1993 and has not required further treatment.  Dr. A.A. opined that the Veteran "still has persistent disease."  A CAT scan in December 2015 revealed that the Veteran had stable persistent lymphadenopathy.  Dr. A.A. indicated that observation is considered a modality of treatment.  

In order for the Veteran to receive a compensable rating for NHL under Diagnostic Code 7715, his NHL must be active or he must be receiving treatment.  Although the Board finds that observation of NHL is not considered a treatment phase for purposes of Diagnostic Code 7715, the Board finds that the evidence is at least in equipoise as to whether the Veteran's NHL is active.  Regarding the opinions of record, the September and December 2014 VA physicians considered the record as a whole and found that the Veteran's NHL was still active.  Specifically, the VA physicians considered the abnormal lymph nodes found in 2007, which were found to be positive for lymphocytic lymphoma.  The Board acknowledges the negative opinions provided by the February 2011 examiner and the references throughout the Veteran's treatment records which indicate his NHL is in remission.  However, as explained by the December 2014 VA examiner, the NHL was still present in the Veteran's body and considered medically active.  The February 2011 examiner failed to discuss the positive lymphocytic lymphoma found in 2007 when concluding that the Veteran's NHL was inactive.  

The Board finds that there is no legal definition of "active disease" in reference to Diagnostic Code 7715.  Accordingly, the Board will rely on the medical definition of active disease.  In this regard, the December 2014 VA physician deemed the Veteran's NHL active given that it was still present in his body.  Furthermore, the Veteran's treating oncologist, Dr. A.A., found his NHL was still "persistent."  Accordingly, the Board finds the September and December 2014 VA opinions and Dr. A.A.'s statement to be the most probative on the question of whether the Veteran's NHL was still active.  

In view of the foregoing, and resolving doubt in the Veteran's favor, the Board finds the evidence is in equipoise and the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Board notes that this a fact-specific determination in light of the procedural history of this case, which includes a Joint Motion for Partial Remand, and the applicable substantive law.  See 38 C.F.R. § 20.1303 (2016) ("Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided."); Brown v. Gardner, 513 U.S. 115, 118 (1994) ("[I]nterpretive doubt is to be resolved in the veteran's favor . . . ."); see also Heino v. Shinseki, 683 F.3d 1372, 1379 n.8 (Fed. Cir. 2012) (noting lack of clarity on how Gardner fits with Chevron, and comparing Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (stating that the [Gardner] canon 'is only applicable after other interpretive guidelines have been exhausted, including Chevron'), with Disabled Am. Veterans v. Gober, 234 F.3d 682, 692, 694 (Fed. Cir. 2000) (stating that the [Gardner] canon "modif[ies] the traditional Chevron analysis").  Accordingly, a 100 percent schedular rating for the Veteran's service connected NHL is granted.  38 C.F.R. § 4.117, Diagnostic Code 7715.  

In light of the 100 schedular grant, the Board finds that extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1) and is deemed moot.  VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Id. at 1365-66. In the instant case the Board is granting a schedular 100 percent rating.  There is no gap to fill. 


Total Disability Rating Based Upon Individual Unemployability (TDIU)

A 100 percent schedular rating is a higher benefit than a TDIU.  Thus, when a 100 percent rating has been granted a TDIU claim is often moot.  However, this is not universally true as set forth by the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, the Court reiterated that the Secretary is required to maximize benefits.  Id. at 294.  The Court held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular rating to remain in effect.  

The Veteran is also currently service connected for coronary artery disease, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; and hypothyroidism associated with non-Hodgkin's lymphoma, rated as 10 percent disabling.  The record reflects that the Veteran medically retired in 2000 due to non-service connected disability of left knee arthroplasty and contends that his knee and neuropathy prevents him from working.  See 03/23/2005, VA 21-526 Veterans Application for Compensation or Pension, p. 12; 02/23/2011, VBMS, VA Examination.  Furthermore, VA examinations performed in September 2014 reveal that the Veteran's coronary artery disease, diabetes mellitus, and hypothyroidism do not impact his ability to work.  Additionally, the September 2014 VA examination report reflects that the Veteran's hematologic or lymphatic condition(s) did not impact his or her ability to work and the December 2014 VA examination report reflects that the Veteran's lymphatic condition(s) did not have a functional impact, to include on his ability to work.  Based on the foregoing, the Board finds that a TDIU is not warranted in the present case.  


ORDER

A 100 percent schedular rating for the Veteran's service-connected non-Hodgkin's lymphoma is granted.  



____________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


